        Case 2:20-cv-00710-KJN Document 11 Filed 07/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRACY LEE DOTSON,                                  No. 2:20-cv-0710 KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    OFFICER CHANDLER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel. On June 15, 2020, plaintiff filed a

18   request for status of this case, stating he will be getting out of prison next month, at which point

19   he will inform the court of his home address. However, on April 17, 2020, plaintiff filed a notice

20   of change of address to 41405 Sequoia Avenue, Palmdale, California (ECF No. 5), which is

21   where the court’s last two orders were served. It appears that plaintiff was not informed about

22   such orders, which is why plaintiff should not change his address until he has physically re-

23   located to the new address.

24          Plaintiff’s request for status did not include any address, but did list plaintiff’s CDCR

25   number. Because plaintiff’s address of record was changed at his request, the court will direct the

26   clerk to re-send these orders as a courtesy to the prison address the CDCR website has listed for

27   plaintiff. Nevertheless, because plaintiff has not filed another change of address, at present,

28   plaintiff’s address of record remains at the Palmdale, California address plaintiff last provided. If
         Case 2:20-cv-00710-KJN Document 11 Filed 07/02/20 Page 2 of 2

 1   plaintiff is not receiving mail at that address while he remains in prison, plaintiff should file a

 2   change of address of record as soon as possible.

 3             Therefore, as a courtesy, the Clerk is directed to re-serve the May 18, 2020 orders to

 4   plaintiff at the following address: Tracy Lee Dotson, CDC # BE5462, North Kern State Prison,

 5   P.O. Box 567, Delano, CA 93216-0567. Because the orders required plaintiff to file an amended

 6   complaint on or before July 18, 2020, the court will grant plaintiff an extension of time. Plaintiff

 7   is cautioned, however, that it is incumbent upon him to keep the court apprised of his current

 8   address at all times. Court orders served on plaintiff at his address of record are effective. E.D.

 9   Local Rule 183. Failure to comply with court orders may result in the involuntary dismissal of

10   this action. Fed. R. Civ. P. 41(b).

11             Good cause appearing, IT IS HEREBY ORDERED that:

12             1. The Clerk of the Court shall send plaintiff a copy of the court’s May 18, 2020 orders

13   (ECF Nos. 7 & 8) as follows: Tracy Lee Dotson, CDC # BE5462, North Kern State Prison, P.O.

14   Box 567, Delano, CA 93216-0567.

15             2. Plaintiff is granted an extension of time to comply with the May 18, 2020 order.

16             3. Plaintiff shall comply with the May 18, 2020 order within sixty days from the date of

17   this order. Failure to file an amended complaint in accordance with the May 18, 2020 order may

18   result in the dismissal of this action.

19   Dated: July 2, 2020

20
21

22
     /dots0710.36
23

24

25

26
27

28
                                                         2
